BLAND, P. J.
Thomas O. Meals, appellant, on June 16, 1897, made and filed an affidavit before George W. Farrell, a justice of the peace in Monroe county, charging Walter Wood and Diclc Combs with the offense of wilfully disturbing the peace of one Aubrey Meals, by cursing and swearing and by loud and unusual noise, by quarreling and fighting. The prosecuting attorney of Monroe county filed an information based upon the *645affidavit. The appellant indorsed this information as prosecuting witness. Walter Wood wasi arrested by the constable, brought before the justice of the peace and put upon his trial, which resulted in his conviction. He appealed to the circuit court, where on a trial anew he was again convicted. The verdict of the jury was set aside on his motion and a new trial granted. He was tried a second time in the circuit court and convicted, from which judgment of conviction he brought the case to this court by writ of error. This court reversed the judgment and remanded the cause for a new trial. On September 10, 1903, Woods was put upon his trial for the fourth time and was successful in his defense. On the verdict of not guilty, the court rendered a judgment against appellant as prosecuting witness for all costs, not otherwise adjudged, which had accrued in the case. The appeal isi from this judgment. It is shown by the abstracts of the evidence that the person whom it is alleged was disturbed was the minor son of appellant, therefore, it may be conceded that appellant was the injured party within the meaning of section 4358, Revised Statutes 1889 (in force at the time the prosecution was instituted). [State ex rel. v. Hodges, 53 Mo. App. 532.] This section provides, in substance, that when the proceedings are prosecuted before a justice of the peace, at the instance of the injured party, for any trespass against the person or property of another, not amounting to a felony, except larceny, the name of such injured party shall be entered by the justice on his docket as the prosecutor, and if the defendant be discharged or acquitted, the costs shall be adjudged against the prosecutor. Section 4404, Revised Statutes 1899, also provides that if upon trial of mvy indictment or information (required to be indorsed by the prosecuting witness) the defendant shall be acquitted or discharged, the prosecuting witness shall be liable for costs according to law, and judgment shall be *646rendered against such prosecutor for costs. By indorsing his name on the information as prosecuting witness, under these .statutes, appellant, as to costs, voluntarily made himself a party to the proceedings and like any other party to a lawsuit may appeal if judgment is rendered against him. [State v. Lavelle, 78 Mo. 104; State v. Huiatt, 31 Mo. App. 302; State ex rel. v. Bante, 34 Mo. App. 311; State v. Shaw, 45 Mo. App. 383.] Section 4358, supra, was amended in 1899, so as to also require the indorsement of the prosecuting witness’ name upon an information filed before a justice of the peace in a criminal case for the disturbance of the peace of a person, or for libel and slander (R. S. 1899, sec. 2778). But it is conceded that the case in hand must be determined upon the construction of the statute in force at the time the information was filed and indorsed by appellant, therefore, it only remains to determine whether the disturbance of the peace of a person is a trespass against the person whose peace is disturbed, Avithin the meaning of section 4358, supra. In State v. Moles, 9 Mo. 685, it was held that disturbing the peace of a family by loud noises, etc., was not a trespass to the person or property of any one. In Cowan v. Jones, 79 Mo. App. l. c. 225, this court, through Bond, J., construing section 4358, said: “The above statute used the word person'or property in a corporeal sense, as body or material belongings, things having concrete forms. For these are the usual and ordinary characteristics ot such terms, and make them, the proper objects of a trespass, which is ‘an injury committed by one person upon another Avith violence, actual or implied;”’ and that the court had no power to extend the meaning of the phrase “trespass against the person or property of another,” beyond the plain and ordinary meaning of the phrase. The trespass contemplated by the statute means some unlawful act connected Avith violence to the person or property of an*647other, or any unauthorized entry npon the realty oí another to the damage thereof; it signifies injurious treatment to another whereby he is damaged; it must be some physical invasion of one’s, rights, a substantial and really unlawful interference with the person or property of another. The disturbance of the peace of another by loud noises, etc., is not an interference with the person or property of the person disturbed. It is not alleged that the fighting was with the person disturbed; no trespass against his person is charged in the affidavit or information, wherefore so much of the judgment as. adjudged costs: against appellant, is reversed.
All concur.